UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4814


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE LAMAR SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:03-cr-00330-REP-11)


Submitted:   March 13, 2014                 Decided:   March 26, 2014


Before KING, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Valencia D.
Roberts, Assistant Federal Public Defender, Nicholas J. Xenakis,
Research & Writing Attorney, Richmond, Virginia, for Appellant.
Dana J. Boente, Acting United States Attorney, Michael C. Moore,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jermaine         Lamar      Smith    admitted       several     violations    of

the conditions of his supervised release and was sentenced to

six months of imprisonment and an additional twenty-four-month

term of supervised release.                  On appeal, Smith argues that the

district   court      failed      to    adequately        explain     its    reasons    for

imposing that sentence.             We disagree.

           We will affirm a sentence imposed after revocation of

supervised     release      if    it    is     within    the    prescribed        statutory

range and not plainly unreasonable.                       United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                     In determining whether a

revocation sentence is plainly unreasonable, we first consider

whether the sentence imposed is procedurally or substantively

unreasonable.         Id.    at     438.        Only     if    we   find    the    sentence

procedurally     or    substantively               unreasonable,      must    we     decide

whether it is “plainly” so.              Id. at 439.

           A   revocation         sentence         is   procedurally       reasonable    if

the district court has considered both the applicable 18 U.S.C.

§ 3553(a) (2012) factors and the policy statements contained in

Chapter Seven of the Guidelines.                    Crudup, 461 F.3d at 439.            The

district court also must provide an explanation of the chosen

sentence, although this explanation “need not be as detailed or

specific” as is required for a sentence imposed upon conviction

of the underlying criminal offense.                     United States v. Thompson,

                                               2
595 F.3d 544, 547 (4th Cir. 2010).                  An explanation of sentence

upon revocation of supervised release “should . . . provide . .

. assurance that the sentencing court considered the § 3553(a)

factors with regard to the particular defendant before him, and

also considered any potentially meritorious arguments raised by

the    parties     with    regard    to     sentencing.”         United    States     v.

Moulden, 478 F.3d 652, 657 (4th Cir. 2007).

               Here,    the   district      court’s      comments    during    Smith’s

revocation hearing do just that.                 See Thompson, 595 F.3d at 547

(noting that “district court’s reasons for imposing a within-

range sentence may be clear from context, including the court’s

statements to the defendant throughout the sentencing hearing”)

(internal citation omitted).                The district court engaged Smith

at length regarding his failure to make sufficient efforts to

search for employment and ultimately rejected Smith’s suggestion

that a limited job market excused his neglect.                      See Moulden, 478
F.3d at 655 (noting that revocation sentence is intended “to

sanction the violator for failing to abide by the conditions of

the court-ordered supervision and to punish the inherent breach

of     trust    indicated     by    the   defendant’s        behavior”)    (internal

quotation      marks     omitted).        The    court    also   pressed      Smith   on

whether, in light of his record, six months’ imprisonment was

sufficient to “get [Smith’s] attention” and correctly disagreed

with     Smith’s       suggestion    that       deterrence    was    not   a    proper

                                            3
consideration         when     imposing      sentence.          See      United         States    v.

Webb,    738 F.3d 638,        642   (4th     Cir.       2013)     (explaining            that

district       court     appropriately             considered          whether          revocation

“sentence       would     adequately          deter       violations          of        supervised

release”).

               Additionally,         echoing       its    concern       regarding         Smith’s

ability and motivation to find employment, the district court

explained that an additional term of supervised release would

hopefully       help      Smith        secure       a     job      and        avoid        further

incarceration.          See United States v. Bennett, 698 F.3d 194, 197-

99 (4th Cir. 2012) (noting that district court is permitted to

consider       need      for     rehabilitation            when        imposing          term     of

supervised      release),        cert.       denied,      133     S.    Ct.    1506        (2013).

Accordingly, this is not a case where the district court failed

to offer any explanation for its sentencing decision or where we

are forced to “guess at the district court’s rationale.”                                   United

States    v.    Carter,        564 F.3d 325,       329    (4th     Cir.       2009);       see

Thompson, 595 F.3d at 547.

               Because       there    is     also    no    indication          that       Smith’s

sentence is substantively unreasonable, we affirm the district

court’s judgment.            See Crudup, 461 F.3d at 440 (explaining that

revocation       sentence       is    substantively            reasonable          if    district

court states proper basis for concluding that defendant should

receive    sentence       imposed).           We     dispense      with       oral        argument

                                               4
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               5